Citation Nr: 0630283	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 



INTRODUCTION

The veteran served on active duty from May 1945 to May 1949.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied service connection for cause of 
the veteran's death.  The RO issued a notice of the decision 
in June 2002, and the appellant timely filed a Notice of 
Disagreement (NOD) in January 2003.  Subsequently, in April 
2003 the RO provided a Statement of the Case (SOC), and 
thereafter, in May 2003, the appellant timely filed a 
substantive appeal.

The appellant initially had requested a Travel Board hearing 
on this matter, but subsequently withdrew that request in May 
2003.  In February 2004 the RO issued a Supplemental 
Statement of the Case (SSOC).

On appeal in May 2006, the Board referred the case, pursuant 
to its authority under 38 C.F.R. § 20.901, to an independent 
medical expert for an opinion on whether it was at least as 
likely as not that the veteran's fatal carcinoma of the lung 
began during or within 1 year of service.  The Board provided 
notice of this action to the appellant in accordance with 38 
C.F.R. § 20.903(a) and subsequently received 2 opinions.  In 
July 2006, the Board issued a copy of these opinions to the 
appellant as directed by § 20.903(a) and advised her of the 
60-day time period allowed for a response, to include 
submission of relevant evidence and argument.  In its July 
2006 Written Brief Presentation, the appellant's accredited 
representative indicated that the appellant wished to take 
the entire 60-day period to offer any additional evidence.  
As this period has elapsed, the Board may now proceed with 
its review of the appeal.   




FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of her claim and has notified her of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran was not service-connected for any disability 
during his lifetime.

3.	The veteran's December 1992 death certificate indicates 
that he died of cardiopulmonary arrest, with an antecedent 
cause of bronchogenic carcinoma.

4.	The preponderance of the medical evidence and competent 
opinions weighs against the claim of a lung disease or any 
carcinoma during service or for many years thereafter; it 
also preponderates against a finding of a nexus between 
the veteran's fatal carcinoma and any incident of service.


CONCLUSION OF LAW

A service-connected disability neither caused nor 
contributed substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

a. Duty to Notify
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2001 letter sent to the appellant by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The May 2001 letter from the RO satisfies these mandates.  It 
informed the appellant about the type of evidence needed to 
support her claim for cause of death, namely, proof of: (1) 
the cause of the veteran's death; (2) an injury, disease or 
event in service; and (3) a relationship between the cause of 
the veteran's death and the injury, disease, or event in 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the appellant, such as medical 
records, employment records and records held by any Federal 
agency, as well as its obligation to make reasonable efforts 
to attain private records, provided the appellant gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
appellant in obtaining these records, she carried the 
ultimate burden of ensuring that VA received all such 
records.  This letter additionally apprised the appellant 
that VA would obtain a medical opinion if the RO determined 
such to be necessary to make a decision on the claim.  It 
also specifically asked the appellant to provide VA with any 
additional information or evidence that she wanted VA to 
retrieve.  The Board finds that the appellant was effectively 
informed to submit all relevant evidence in her possession, 
and that she received notice of the evidence needed to 
substantiate the claim, the avenues by which she might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the appellant 
received notice of what type of information and evidence was 
needed to substantiate the claim in the May 2001 letter, but 
she did not receive notification about the type of evidence 
necessary to establish an effective date for the grant of 
service connection for the cause of the veteran's death.  
Despite the inadequate notice provided on these two elements, 
the Board finds no prejudice to her in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the Board's 
determination that a preponderance of the evidence weighs 
against her claim for service connection for the cause of the 
veteran's death renders moot any question about potential 
effective dates.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the appellant prior to the June 
2002 RO decision that is the subject of this appeal in its 
May 2001 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.

b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

Despite the RO's attempt to retrieve the veteran's SMRs the 
Board comments that a fire apparently destroyed these 
records.  See VA Memorandum: Formal Finding of the 
Unavailability of Service Records (Oct. 13, 2004) ("We have 
determined that the service records are unavailable for 
review (fire-related)").  "[W]here the service medical 
records are presumed destroyed . . . the [Board's] obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt is heightened."  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not 
establish a heightened benefit of the doubt.  What exists is 
a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the veteran in developing the 
claim, and to explain the decision when the veteran's medical 
records have been destroyed.  Id.  Rather than lowering the 
legal standard for proving a claim for service connection, 
this case law increases the obligation to evaluate and 
discuss in the decision all of the evidence that may be 
favorable to the veteran.  In Cromer v. Nicholson, 455 F.3d 
1346, 1345-46 (Fed. Cir. 2006), the Federal Circuit Court 
held that no adverse presumption attaches to service 
connection claim against the government when veteran's SMRs 
are destroyed in a fire.  Accordingly, the Board had no SMRs 
to review in the adjudication of this claim.

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, and the Board obtained 2 
expert medical opinions for the purposes of adjudicating the 
claim, pursuant to 38 C.F.R. § 20.901, which are fully 
adequate to resolve this appeal.  The Board finds that the 
medical evidence of record is sufficient to render the 
instant decision, and the VA has no further duty to provide 
an examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.




II. Law and Regulations
a. Cause of Death
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).    

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. §§ 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year (for . . . tuberculosis, within 
3 years . . .) from the date of separation from service. . . 
."  38 C.F.R. § 3.307(a)(3).  Only those diseases enumerated 
in 38 C.F.R. § 3.309(a) qualify as "chronic" for the 
purposes of the regulation, and those include malignant 
tumors and active tuberculosis, among others.  38 C.F.R. 
§§3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. §3.307(a)(1).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims relating to veterans' 
benefits.  An appellant will receive the benefit of the doubt 
when an approximate balance of positive and negative evidence 
exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when 
an appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  


III. Analysis
The Board determines that the evidence of record 
preponderates against the appellant's claim, as the veteran's 
death is not linked to service or to a service-connected 
disability.  

a. Factual Background
Service Medical Records (SMRs)
The veteran had active duty from May 1945 to May 1949.  As 
noted above, it is apparent that the veteran's SMRs were 
destroyed in a fire that occurred at the National Personnel 
Records Center in St. Louis in 1973.  While the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt is heightened 
(O'Hare, supra), no adverse presumption attaches to the 
appellant's claim against the government under such 
circumstances.  Cromer, supra.  Accordingly, the Board had no 
SMRs to review in the adjudication of this claim.

Post-Service Private Medical Records
1991 and 1992 private medical records disclose the veteran's 
medical treatment in the year before his death.  A September 
1991 private medical report diagnosed the veteran with 
chronic obstructive pulmonary disease (COPD) with chronic 
bronchitis.  January 1992 notes recorded the presence of a 
left lateral neck mass and a February 1992 notation indicated 
that the veteran had complained of left neck pain.  The 
January 1992 reports noted the veteran's 1980 diagnosis of 
pulmonary tuberculosis (PTB) and both reports assessed the 
veteran as having COPD, chronic bronchitis/emplysema, and 
PTB, Class IV.  In addition, a January 1992 surgical 
pathology report indicated a diagnosis and interpretation of 
squamous cell carcinoma, moderately differentiated.

A March 1992 medical report noted the veteran's diagnosis of 
laryngeal carcinoma and further indicated that he had 
received treatment for PTB in 1980.  Another June 1992 
medical record disclosed that the veteran was discharged from 
a medical center with a lateral neck mass (4 cm x 4 cm), 
which was hard, fixed, non-tender and had existed for 
approximately 1-year.  

The veteran died in December 1992.  The veteran's death 
certificate lists as the immediate cause of death 
cardiopulmonary arrest due to bronchogenic carcinoma.   

A decade after his death, in May 2002, Dr. ICE confirmed that 
the veteran was diagnosed with laryngeal cancer and chronic 
obstructive pulmonary disease with chronic bronchitis in 
March 1992, and died in December 1992 with a diagnosis of 
bronchogenic cancer.  

In August 2002, Dr. CBM certified that he had treated the 
veteran in August to September 1956, when the veteran 
presented with a recurrent cough and upper chest pains.  He 
diagnosed the veteran at that time with chronic bronchitis, 
although he had ruled out PTB due to negative X-ray findings.  

In May 2003, Dr. ICE attested that the veteran had suffered 
from chronic bronchitis and PTB, "which are service 
connected," and that the PTB could not be differentiated 
from carcinoma by chest X-ray alone, as both had similar X-
ray findings.  She asserted therefore, that "[i]t is 
possible that the [veteran] was mistakenly diagnosed as PTB 
when it should be Carcinoma."  Accordingly, Dr. ICE stated 
that in her opinion, the bronchogenic carcinoma "should be 
service connected because the diagnosis of PTB was not 
conclusive and he could have been sick of Carcinoma from the 
start."  

Appellant's Correspondences, Hearing before the Acting 
Decision Review Officer & Daughter's Affidavit 
In a December 2002 affidavit, the appellant asserted that the 
veteran received treatment for bronchogenic cancer disease 
immediately after his separation in 1949.  

In her January 2003 NOD, the appellant similarly asserted 
that the veteran's laryngeal cancer or bronchogenic cancer 
started and was treated immediately after discharge.  

In her May 2003 substantive appeal, the appellant likewise 
contended that the veteran had service-connected illnesses, 
namely cardiopulmonary disease due to PTB; that his chronic 
bronchitis developed into bronchogenic cancer; and that PTB 
caused the cardiopulmonary disease.  She also stated that Dr. 
M cured the veteran of chronic bronchitis in the year 
following his discharge from service in 1950, and that Dr. 
CBM treated the veteran for chronic bronchitis and PTB in 
1955 and 1956, which were never cured.  In addition, the 
appellant stated that the veteran was diagnosed with a 
laryngeal mass in January 1992 and that he received treatment 
from January 1992 to July 1992 for this mass, with a 
diagnosis of laryngeal carcinoma as of February 1992.  She 
conveyed that from February 1992 to March 1992, the veteran 
received treatment for pulmonary pathology; that a June 1992 
discharge summary showed a diagnosis of laryngeal cancer, 
squamous cell, moderately differentiated; and that in 
December 1992 the veteran had been confined for bronchogenic 
carcinoma.  The appellant further opined that the veteran's 
"Chronic Bronchitis became Bronchogenic Cancer and the PTB . 
. . resulted to Cardio Pulmonary Arrest."

The appellant reiterated many of these contentions in her 
accompanying May 2003 affidavit, where she stated that the 
veteran's "Service-Connected illnesses were Chronic 
Bronchitis, and PTB."  She provided similar testimony at her 
May 2003 hearing before an Acting Decision Review Officer.

Also in May 2003, the daughter of the appellant and veteran 
certified that the veteran received treatment for chronic 
bronchitis and PTB after discharge from service. 

In an August 2003 correspondence, the appellant disputed the 
RO's statement that the veteran was not service-connected for 
any disease during his lifetime.  She also stated that in 
1950 he received a diagnosis of chronic bronchitis and 
pulmonary disease by Dr. CBM, which she alleged therefore 
falls within the 1-year presumptive period allowed for 
certain diseases under 38 C.F.R. § 3.309.  The appellant 
again asserted that the veteran's chronic bronchitis 
developed into bronchogenic cancer and his PTB resulted in 
cardio pulmonary arrest.  In addition, she again noted that 
in January 1992, the veteran received a diagnosis of 
laryngeal mass at the UP-PGH, and from January 1992 to June 
1992, he received treatment for a lateral neck mass.  The 
appellant further commented that, as of February 1992, the 
veteran had a diagnosis of laryngeal mass/carcinoma.       

2006 Expert Medical Opinion by Dr. EEG
Dr. EEG reviewed the evidence of record and in her expert 
medical opinion, she determined that if the veteran indeed 
had lung cancer (and not PTB) beginning between 1946 and 
1950, within the 1-year post-discharge presumptive period for 
malignant tumors, it would have been extremely unlikely that 
he would have survived for more than 40 years without 
treatment for such a disease.  (Emphasis added.)  Thus, Dr. 
EEG concluded that it was less likely that the veteran's 
fatal carcinoma of the lung began during or within one year 
of his military service.  

She also observed that the veteran's private doctor, Dr. CBM, 
who treated the veteran in 1956, never made a determination 
that the veteran had bronchogenic carcinoma.  Dr. EEG further 
conveyed that no medical evidence in the literature supported 
the appellant's assertion that chronic bronchitis caused or 
developed into lung cancer.  She further noted that the 
veteran's alleged development of PTB in the 1980s occurred 30 
years post-service and commented that no official reports or 
radiological examinations confirmed a PTB diagnosis at that 
time.  In addition, Dr. EEG pointed out the distinction 
between squamous cell laryngeal carcinoma, which was 
diagnosed in 1992, and bronchogenic carcinoma (also known as 
lung cancer), which the records revealed was never diagnosed, 
but only mentioned on the death certificate.  In conclusion, 
Dr. EEG found that it was less likely that the veteran's 
fatal carcinoma of the lung began during or within 1 year of 
service (i.e., 1946-1949).    

July 2006 Expert Medical Opinion by Dr. TMC
After a review of the claims file and the evidence of record, 
Dr. TMC, like Dr. EEG, stated that there was clear evidence 
that the veteran was diagnosed with advanced stage squamous 
cell carcinoma of the larynx Stage IV in 1992; he similarly 
indicated that no medical records existed to support a 
diagnosis of bronchogenic carcinoma, although he acknowledged 
that the records from the veteran's terminal hospital stay 
immediately prior to death were not available.  Dr. TMC 
reiterated that no specific determination about the cause of 
death as bronchogenic carcinoma could be made and that the 
veteran's laryngeal carcinoma was most likely secondary to 
the veteran's previous documented history of heavy alcohol 
and tobacco use.  This physician conveyed that the evidence 
of record failed to support a finding that a service-
connected disability caused the veteran's death.  Instead, he 
concluded that it was more likely that the veteran died from 
metastatic disease from the larynx carcinoma and that without 
the December 1992 terminal admission records that might have 
contained a diagnosis of bronchogenic carcinoma, such a 
diagnosis could not be supported.    

b. Discussion
At the outset, the Board recognizes that the 2006 expert 
medical opinion of Dr. EEG and the May 2003 opinion of Dr. 
ICE are somewhat conflicting in nature.  In the former, Dr. 
EEG asserted that it was "extremely unlikely" that the 
veteran had lung cancer in the year following his 1949 
discharge from service; in the latter, Dr. ICE contended that 
the veteran "possibly could have" received a misdiagnosis 
of PTB instead of carcinoma of the lung, as the X-ray 
findings are similar, and therefore that the bronchogenic 
carcinoma should be service connected.  In such a 
circumstance, the Board must determine how much weight to 
afford each opinion.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471 (1993).  The Board may place greater weight on one 
medical professional's opinion over another, depending on 
factors such as the reasoning employed, medical expertise, 
the thoroughness and detail of the opinion, whether or not, 
and the extent to which, they reviewed prior clinical records 
or the claims file, and other evidence.  See id., at 470-71 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches"); 
accord Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board's determination in this regard must be explained in a 
statement providing adequate reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").     
  
The Board finds Dr. EEG's expert medical opinion to be more 
probative than Dr. ICE's opinion.  Dr. EEG reviewed the 
entire case file and, based on the evidence of record and her 
medical knowledge, concluded that it was unlikely that the 
veteran had carcinoma with 1 year of service.  She provided 
strong rationale for this opinion, to include the fact that 
surviving lung cancer for over 40 years from approximately 
1950 to 1992 without treatment was extremely unlikely; that 
Dr. CBM, who treated the veteran immediately after service 
never made any findings with respect to bronchogenic 
carcinoma; and that no medical evidence linked chronic 
bronchitis, with which Dr. CBM diagnosed the veteran in 1956, 
to the development of lung cancer.  Dr. ICE, in contrast, 
framed her opinion with ambivalent statements, such as "it 
is possible that the veteran was mistakenly diagnosed as PTB 
when it should have been Carcinoma," and "he could have 
been sick of Carcinoma from the start."  (Emphasis added).  
Dr. ICE also provided a weaker rationale for these 
conclusions, namely, that PTB and carcinoma may yield similar 
X-ray findings, and therefore the veteran could have had 
carcinoma prior to 1992.  

Even if the Board were to accept Dr. ICE's assessment, the 
medical evidence of record does not contain any X-ray reports 
to confirm a PTB diagnosis immediately following service.  
See 38 C.F.R. § 3.374 (2005)..  Moreover, Dr. CBM, who 
treated the veteran in 1956, ruled out PTB at that time due 
to negative X-ray findings.  As a result, the earliest 
diagnosis of PTB as reflected in the record occurred in 1980, 
some 30 years post-service, which falls well outside the 3-
year presumptive period for such an illness.  In any event, 
because the Board finds Dr. EEG's opinion to be more 
convincing, it assigns her assessment more probative weight, 
which therefore weighs against the appellant's claim.   

The Board acknowledges Dr. EEG's and Dr. TMC's opinions that 
the veteran in fact did not die because of bronchogenic 
carcinoma, but instead, more likely died as a result of 
metastatic disease from his larynx carcinoma, caused, in Dr. 
TMC's expert view, by smoking and alcohol use.  If the Board 
assumes the accuracy of these assessments, these opinions 
still weigh against the appellant's claim, as none of the 
medical records have ever linked the veteran's carcinoma of 
the larynx to his active service, and in fact, as noted 
above, Dr. TMC related this disease to the veteran's 
prolonged smoking and alcohol consumption.  Moreover, the 
veteran did not receive a diagnosis of laryngeal carcinoma 
within the 1-year presumptive period for malignant tumors 
under 38 C.F.R. § 3.309(a), but was diagnosed with this 
disease in 1991 or 1992, some 40 years post-service.  The 
Board notes that it may, and will, consider in its assessment 
of a service connection claim the passage of a lengthy period 
of time wherein the veteran has not complained of, received 
treatment for or  a diagnosis of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  The significant lapse in time therefore 
preponderates against the claim. 

The lapse in time between the veteran's 1949 discharge and 
the 1992 death certificate diagnosis of bronchogenic 
carcinoma, like the laryngeal carcinoma diagnosis, similarly 
weighs against the appellant's claim.  See Maxson, 12 Vet. 
App. at 459; see also Forshey, 284 F.3d at 1358.  As with the 
laryngeal carcinoma diagnosis, the veteran received a 
diagnosis of bronchogenic carcinoma in 1992, over 40 years 
after his discharge from active service.  Such a significant 
lapse in time therefore preponderates against the claim for 
service connection the veteran's death.

With respect to Dr. ICE's May 2003 assertion that the 
veteran's chronic bronchitis and PTB were "service 
connected," the record discloses that in fact, the veteran 
was not service connected for these or any other disease 
during his lifetime.  Additionally, even if the veteran had 
been service-connected for these diseases, the outcome of 
this appeal would not change, as the veteran's death 
certificate did not list PTB or chronic bronchitis as the 
causes of death, but instead listed cardiopulmonary arrest 
and bronchogenic carcinoma as the immediate and antecedent 
causes respectively.  This rationale also applies to the 
appellant's contention that the veteran was service-connected 
for PTB, chronic bronchitis and pulmonary disease as well as 
her daughter's May 2003 attestation that the veteran received 
treatment for PTB and chronic bronchitis immediately after 
discharge: Even assuming these attestations to be true, none 
of these diseases caused the veteran's death, and therefore 
the service connection claim cannot succeed.

The Board acknowledges the appellant's contention about the 
cause of the veteran's death, namely that PTB and chronic 
bronchitis developed into cardiopulmonary disease and 
bronchogenic carcinoma respectively, and that he allegedly 
had bronchogenic and laryngeal cancer immediately after 
service.  As a layperson, however, the appellant is not 
competent to provide a medical opinion about diagnosis or 
causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
she is certainly competent to describe symptoms that she 
observed within her personal knowledge, without an indication 
in the record that she has had the relevant medical training, 
she is not competent to provide an opinion on whether the 
veteran suffered from any disease or whether any etiological 
relationship exists between the disorder that led to his 
death and his active service.  As a result, her own 
assertions are not probative to the critical issue in this 
case of what caused the veteran's death.  Moreover, as 
discussed above, the evidence of record, namely Dr. EEG's 
expert medical opinion, refutes the existence of any causal 
link between chronic bronchitis and bronchogenic carcinoma.


IV. Conclusion
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  
  

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


